EXHIBIT 10iii

PERSONAL and CONFIDENTIAL

[Date]                                                                       

[First Name] [Last Name]

Dear [First Name]:

I am pleased to inform you that you have been awarded a nonstatutory stock
option for [number of options] shares of Stryker Corporation Common Stock at a
price of [exercise price] per share.  Except as otherwise provided in the
enclosed Terms and Conditions, this option shall expire on [ten years from date
of grant] and will become exercisable 20% per year beginning on [first
anniversary of date of grant].

This option is subject to the enclosed Terms and Conditions and the provisions
of the Company's 2006 Long-Term Incentive Plan.  You should retain this letter
and the enclosed Terms and Conditions as evidence of the grant to you. 

Also enclosed is a memorandum that provides certain information about options
granted to you under the 2006 Long-Term Incentive Plan, and a Stock Option
Exercise Form.

You are one of a select group of individuals receiving an option grant which we
use to reward performers who we believe will be key contributors to our growth
well into the future.  Continued strong growth will also hopefully generate
meaningful gains in the value of these options in the years ahead.  We continue
to be excited about Stryker's prospects and I am confident that your efforts
will play a big part in helping us achieve our goal of becoming one of the best
companies on the planet.

Sincerely,

/s/ Stephen P. MacMillan

Stephen P. MacMillan

President and Chief Executive Officer

 

SPM/se

Enclosures

 

C:         [Division Heads]

 

--------------------------------------------------------------------------------




STRYKER CORPORATION

NON-U.S. TERMS AND CONDITIONS

RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

ON [Date]

1.         The Options to purchase Common Stock of Stryker Corporation (the
"Company") granted to you on [Date] are subject to all of the terms and
conditions of the Company's 2006 Long-Term Incentive Plan, as amended (the
"Plan"), and are incorporated herein by reference.  In the case of a conflict
between these Terms and Conditions and the terms of the Plan, the provisions of
the Plan will govern. Capitalized terms used but not defined herein have the
meaning provided therefor in the Plan.

            2.         Upon the termination of your employment with the Company
or a Subsidiary, your right to exercise the Options shall be only as follows:

(a)        If your employment is terminated by Retirement (as such term is
defined in the Plan or determined under local law), you or your estate (in the
event of your death after such termination) shall have the right, at any time on
or prior to [ten years from date of grant] to exercise the Options with respect
to all or any part of the Shares subject thereto, regardless of whether the
right to purchase Shares had accrued on or before the last day on which you were
an Employee of the Company or any Subsidiary.

            (b)     If your employment is terminated by reason of Disability (as
such term is defined in the Plan or determined under local law) or death, your
estate shall have the right, for a period of one year following such
termination, to exercise the Options with respect to all or any part of the
Shares subject thereto, regardless of whether the right to purchase such Shares
had accrued on or before the date of such termination.

(c)        If you cease to be an Employee of the Company or a Subsidiary for any
reason other than those provided in (a) or (b) above, you or your estate (in the
event of your death after such termination) may, within the thirty (30)-day
period following such termination, exercise the Options with respect to only
such number of Shares as to which the right of exercise had accrued on or before
the Termination Date (which is defined in the Plan as the earliest of (i) the
date on which notice of termination is provided to you, (ii) the last day of
your active service with the Company or a Subsidiary or (iii) the last day on
which you are an Employee of the Company or a Subsidiary, as determined in each
case without including any required advance notice period and irrespective of
the status of the termination under local labor or employment laws) unless the
Committee determines that the Options shall be exercisable as to a greater
portion thereof.

(d)        Notwithstanding the foregoing, the Options shall not be exercisable
in whole or in part (i) after [ten years from date of grant], or (ii) except as
provided in Section 3(c) hereof or in the event of termination of employment
because of Disability, Retirement or death, unless you shall have continued in
the employ of the Company or one of its Subsidiaries for one (1) year following
the date of grant of the Options.

(e)        Notwithstanding the foregoing, if you are eligible for Retirement but
cease to be an Employee of the Company or a Subsidiary for any other reason
before you retire, your right to exercise the Options shall be determined as if
your employment ceased by reason of Retirement.

 (f)        If you are both an Employee and a Director, the provisions of this
Section 2 shall not apply until such time as you are neither an Employee nor a
Director of the Company.

(g)        If you are a local national of and/or employed in a country that is a
member of the European Union, the grant of the Options and the terms and
conditions governing the Options are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the "Age Discrimination Rules").  To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
the Options is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.

3.         The number of Shares subject to the Options and the price to be paid
therefore shall be subject to adjustment and the term and exercise dates hereof
may be accelerated as follows:

(a)        In the event that the Shares, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such share shall be
exchanged, or to which each such share shall be entitled.  The Options shall
also be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events.  In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Common Stock shall have been exchanged, then if the
Compensation Committee shall, in its sole discretion, determine that such change
equitably requires an adjustment in the Options, such adjustments shall be made
in accordance with such determination.

(b)        Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Compensation Committee shall determine. 
Notice of any adjustment will be given to you and such adjustment (whether or
not such notice is given) shall be effective and binding for all purposes
hereof.

(c)        The Compensation Committee shall have the power, in the event of any
disposition of substantially all of the assets of the Company, its dissolution
or of any merger or consolidation of the Company with or into any other
corporation, to amend the Options to permit the exercise of the Options prior to
the effectiveness of any such transaction and to terminate the Options as of
such effectiveness.

4.         Notice in writing of any election to exercise the Options specifying
the number of Shares that you elect to purchase and the date on which such
purchase is to be made shall be given by you to the Stock Plan Administration
Department.  The Exercise Price may be paid by any of the methods set forth
below.  An Option shall not be deemed to have been exercised (i.e., the exercise
date shall not be deemed to have occurred) until the Company receives written
notice of such exercise in the form approved by the Company and payment in full
of the Exercise Price (other than any fractional share payment) by one of such
methods.  The methods of payment are: (i) by a net exercise arrangement pursuant
to which the Company will reduce the number of Shares issued upon exercise by
the largest whole number of shares with an aggregate Fair Market Value on the
date of purchase that does not exceed the aggregate Exercise Price and will
receive a cash payment from you to the extent of any remaining balance of the
aggregate Exercise Price, (ii) cash or (iii) by surrender to the Company by
attestation to the ownership of Shares with an aggregate  Fair Market Value
thereof on the date of purchase that does not exceed the aggregate Exercise
Price and payment of cash to the extent of any remaining balance of the
aggregate Exercise Price. 

As a condition of the grant of the Options, you agree to repatriate all payments
attributable to the Shares and/or cash acquired under the Plan (including, but
not limited to, dividends) in accordance with local foreign exchange rules and
regulations in your country.  In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its local subsidiaries
to comply with local laws, rules and regulations in your country.  Finally, you
agree to take any and all actions as may be required to comply with your
personal obligations under local laws, rules and regulations in your country.

5.         Prior to the delivery of Shares upon exercise of your Options, you
must make arrangements satisfactory to the Company for the payment of all income
taxes, social insurance contributions and any other amounts payable to a
governmental and/or regulatory body in your country ("Taxes") required to be
withheld under the applicable laws or other regulations.  The withholding
obligation may be satisfied (i) in cash, (ii) by surrender to the Company by
attestation to the ownership of Shares already owned having an aggregate Fair
Market Value that would satisfy the withholding amount or (iii) by electing to
have the Company withhold from the Shares to be issued upon exercise of the
Options a number of Shares having an aggregate Fair Market Value that would
satisfy the withholding amount, provided, however, that in no event may the
number of Shares withheld in the case of this clause (iii) exceed the applicable
statutory minimum withholding rates (if any).  Notwithstanding anything to the
contrary in this Agreement, the Company reserves the right to modify the methods
applicable to the withholding of Taxes or mandate the use of a particular method
of withholding that it deems acceptable and as may be permitted in accordance
with local law.

6.         The Options shall be transferable only by will or the laws of descent
and distribution and shall be exercisable during your lifetime only by you.  If
you shall purport to make any transfer of the Options, except as aforesaid, the
Options and all rights thereunder shall terminate immediately.

7.         The Options shall not be exercisable in whole or in part, and the
Company shall not be obligated to issue any Shares subject to the Options, if
such exercise and sale would, in the opinion of counsel for the Company, violate
the Securities Act of 1933 (or other Federal or State statutes having similar
requirements), as it may be in effect at the time.  The Options are subject to
the further requirement that, if at any time the Board of Directors of the
Company shall determine in its discretion that the listing or qualification of
the Shares subject to the Options under any securities exchange requirements or
under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance of shares under the Options, the Options may not be exercised
in whole or in part unless such listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board of Directors.

8.         The grant of the Options shall not confer upon you any right to
continue in the employ of the Company or any of its subsidiaries nor limit in
any way the right of the Company or its Subsidiaries to terminate your
employment at any time.  You shall have no rights as a shareholder of the
Company with respect to any Shares issuable upon the exercise of the Options
until the date of issuance of a stock certificate for such Shares.

9.         You acknowledge and agree that the Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time.  The grant of the Options under the Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
stock options or benefits in lieu of stock options in the future.  Future
grants, if any, will be at the sole discretion of the Company, including, but
not limited to, the form and timing of any grant, the number of Shares subject
to the grant, vesting provisions, and the exercise price.  Any amendment,
modification or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of your employment with your employer.

10.       Your participation in the Plan is voluntary.  The value of any grant
under the Plan is an extraordinary item of compensation outside the scope of
your employment (and your employment contract, if any).  Any grant under the
Plan, including the grant of the Options, is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.

11.       These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.

12.       The Options are nonstatutory options and shall not be treated as
incentive stock options.

13.       Pursuant to applicable personal data protection laws, the Company
hereby notifies you of the following in relation to your personal data and the
collection, processing and transfer of such data in relation to the Company's
grant of the Options and your participation in the Plan.  The collection,
processing and transfer of your personal data is necessary for the Company's
administration of the Plan and your participation in the Plan, and your denial
and/or objection to the collection, processing and transfer of personal data may
affect your ability to participate in the Plan.  As such, you voluntarily
acknowledge, consent and agree (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein. 

            The Company and your employer hold certain personal information
about you, including your name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all options or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in your favor, for the purpose of managing and
administering the Plan ("Data").  The Data may be provided by you or collected,
where lawful, from third parties, and the Company will process the Data for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.  The data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which the Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in your
country of residence.  Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought.  The Data will be accessible within the
Company's organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for your
participation in the Plan.

            The Company and your employer will transfer Data amongst themselves
as necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and your employer may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world.  You hereby authorize (where required under applicable
law) the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on your behalf to a broker or other third party
with whom you may elect to deposit any Shares acquired pursuant to the Plan. 

            You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan.  You may seek to exercise these
rights by contacting your local HR manager or the Company's Human Resources
Department.

            14.       The grant of the Options is not intended to be a public
offering of securities in your country.  The Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities (unless otherwise required under local law), and the grant of the
Options is not subject to the supervision of the local securities authorities.

            15.       All questions concerning the construction, validity and
interpretation of the Options and the Plan shall be governed and construed
according to the laws of the State of Michigan, without regard to the
application of the conflicts of laws provisions thereof.  Any disputes regarding
the Options or the Plan shall be brought only in the state or federal courts of
the State of Michigan.

--------------------------------------------------------------------------------

 